           Case 1:20-cv-01398-SB        Document 17       Filed 08/11/21      Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



CATHERINE B.,1                                                          Case No. 1:20-cv-01398-SB

                       Plaintiff,                                         OPINION AND ORDER

               v.

KILOLO KIJAKAZI, Acting Commissioner of
Social Security,2

                       Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Catherine B. (“Plaintiff”) brings this appeal challenging the Commissioner of the Social

Security Administration’s (“Commissioner”) denial of her applications for Disability Insurance

Benefits, Disabled Widow’s Benefits, and Supplemental Security Income under Titles II and

XVI of the Social Security Act. The Court has jurisdiction to hear this appeal pursuant to 42

U.S.C. § 405(g), and all parties have consented to the jurisdiction of a U.S. Magistrate Judge

       1
        In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case.
       2
          Kilolo Kijakazi became the acting Commissioner of the Social Security Administration
on or about July 9, 2021 and is substituted for Andrew Saul as the defendant. See FED. R. CIV. P.
25(d)(1).

PAGE 1 – OPINION AND ORDER
         Case 1:20-cv-01398-SB          Document 17       Filed 08/11/21     Page 2 of 17




pursuant to 28 U.S.C. § 636(c). For the reasons that follow, the Court affirms the

Commissioner’s decision because it is free of harmful legal error and supported by substantial

evidence.

                                   STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or based on legal error.’” Bray v. Comm’r of Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035,

1039 (9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). Instead, the district court

must consider the entire record, weighing the evidence that both supports and detracts from the

Commissioner’s conclusions. Id. Where the record as a whole can support either the grant or

denial of Social Security benefits, the district court “‘may not substitute [its] judgment for the

[Commissioner’s].’” Bray, 554 F.3d at 1222 (quoting Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

                                         BACKGROUND

I.     PLAINTIFF’S APPLICATIONS

       Plaintiff was born in August 1959, making her fifty-seven years old on December 18,

2016, her amended alleged disability onset date. (Tr. 15, 163.) Plaintiff has an undergraduate

degree in geology and past work experience as a museum director. (Tr. 27, 87, 449.) In her

PAGE 2 – OPINION AND ORDER
         Case 1:20-cv-01398-SB         Document 17        Filed 08/11/21     Page 3 of 17




applications, Plaintiff alleged disability due primarily to depression and anxiety. (See Tr. 165-66,

Plaintiff stopped working in December 2016 “due primarily to [her] depression” and “[a]nxiety

attacks”).

       The Commissioner denied Plaintiff’s applications initially and upon reconsideration, and

on September 11, 2018, Plaintiff requested a hearing before an Administrative Law Judge

(“ALJ”). (Tr. 15.) Plaintiff and a vocational expert (“VE”) appeared and testified at an

administrative hearing held on November 1, 2019. (Tr. 159-91.) On December 4, 2019, the ALJ

issued a decision denying Plaintiff’s applications. (Tr. 15-28.) On June 11, 2020, the Appeals

Council denied Plaintiff’s request for review, making the ALJ’s decision the final decision of the

Commissioner. (Tr. 3-8.) Plaintiff now seeks judicial review of the ALJ’s decision. (Compl. at 1-

2.)

II.    THE SEQUENTIAL PROCESS

       A claimant is considered disabled if he or she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which . . . has lasted or can be expected to last for a continuous period of not less than 12

months[.]” 42 U.S.C. § 423(d)(1)(A). “Social Security Regulations set out a five-step sequential

process for determining whether an applicant is disabled within the meaning of the Social

Security Act.” Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five

steps are: (1) whether the claimant is engaged in substantial gainful activity; (2) whether the

claimant has a severe impairment; (3) whether the impairment meets or equals a listed

impairment; (4) whether the claimant can return to any past relevant work; and (5) whether the

claimant can perform other work that exists in significant numbers in the national economy. Id.

at 724-25.



PAGE 3 – OPINION AND ORDER
            Case 1:20-cv-01398-SB      Document 17        Filed 08/11/21     Page 4 of 17




        The claimant bears the burden of proof for the first four steps. Bustamante v. Massanari,

262 F.3d 949, 953-54 (9th Cir. 2001). If the claimant fails to meet the burden at any of those

steps, the claimant is not disabled. Id. at 954. The Commissioner bears the burden of proof at

step five of the analysis, where the Commissioner must show the claimant can perform other

work that exists in significant numbers in the national economy, “taking into consideration the

claimant’s residual functional capacity, age, education, and work experience.” Tackett, 180 F.3d

at 1100. If the Commissioner fails to meet this burden, the claimant is disabled. Bustamante, 262

F.3d at 954.

III.    THE ALJ’S DECISION

        The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 15-28.) At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since December 18, 2016, her amended alleged disability onset date.

(Tr. 18.) At step two, the ALJ determined that Plaintiff suffered from the following severe,

medically determinable impairments: “[H]istory of breast cancer status post-surgery,

degenerative disc disease, osteoarthritis, and dysfunction of a joint/impingement syndrome of the

left shoulder[.]” (Tr. 18.) At step three, the ALJ concluded that Plaintiff did not have an

impairment that meets or medically equals a listed impairment. (Tr. 20.) The ALJ then concluded

that Plaintiff had the residual functional capacity (“RFC”) to perform light work, subject to these

limitations: (1) Plaintiff can occasionally crouch and climb ramps and stairs; (2) Plaintiff can

frequently reach overhead bilaterally; (3) Plaintiff cannot crawl or climb ladders, ropes, and

scaffolds; and (4) Plaintiff needs to “avoid hazards such as dangerous machinery and unprotected

heights.” (Tr. 20.) At step four, the ALJ concluded that Plaintiff was not disabled under the

Social Security Act because she could perform her past relevant work as a museum director.

(Tr. 27.)
PAGE 4 – OPINION AND ORDER
         Case 1:20-cv-01398-SB          Document 17       Filed 08/11/21      Page 5 of 17




                                           DISCUSSION

        In this appeal, Plaintiff argues that the ALJ erred by: (1) failing to account for a portion

of the opinion from one of Plaintiff’s examining psychologists, Thomas Shields, Ph.D.

(“Dr. Shields”); and (2) failing to provide legally sufficient reasons for discounting the opinion

of Plaintiff’s other examining psychologist, David Archambault, Ph.D. (“Dr. Archambault”).

(See Pl.’s Opening Br. at 7, 9-10, 12.) As explained below, the Court concludes that the

Commissioner’s decision is free of harmful legal error and supported by substantial evidence in

the record. Accordingly, the Court affirms the Commissioner’s denial of Plaintiff’s applications

for benefits.

I.      APPLICABLE LAW

        Plaintiff filed her applications in November 2017. (Tr. 15.) “For claims filed on or after

March 27, 2017, Federal Regulation 20 C.F.R. 416.920c governs how an ALJ must evaluate

medical opinion evidence.” Tyrone W. v. Saul, No. 3:19-cv-01719-IM, 2020 WL 6363839, at *6

(D. Or. Oct. 28, 2020) (citation omitted); see also Linda F. v. Saul, No. 20-cv-5076-MAT, 2020

WL 6544628, at *2 (W.D. Wash. Nov. 6, 2020) (“Because [the] plaintiff filed her applications

after March 27, 2017, new regulations apply to the ALJ’s evaluation of medical opinion

evidence.”).

        Under the new regulations, the Commissioner will “no longer give any specific

evidentiary weight,” let alone controlling weight, “to any medical opinion.” See Allen O. v.

Comm’r of Soc. Sec., No. 3:19-cv-02080-BR, 2020 WL 6505308, at *5 (D. Or. Nov. 5, 2020)

(simplified), appeal filed No. 21-350006 (9th Cir. Jan. 4, 2021). Instead, as this Court recently

explained, “the ALJ considers all medical opinions and evaluates their persuasiveness based on

supportability, consistency, relationship with the claimant, specialization, and ‘other factors.’”



PAGE 5 – OPINION AND ORDER
            Case 1:20-cv-01398-SB       Document 17       Filed 08/11/21     Page 6 of 17




Robert S. v. Saul, No. 3:19-cv-01773-SB, 2021 WL 1214518, at *3 (D. Or. Mar. 3, 2021)

(simplified).

        “The new regulations require ALJs to articulate how persuasive they find all of the

medical opinions and explain how they considered the supportability and consistency factors.”

Id. (simplified). At a minimum, “‘this appears to necessitate that an ALJ specifically account for

the legitimate factors of supportability and consistency in addressing the persuasiveness of a

medical opinion.’” Id. (quoting Linda F., 2020 WL 6544628, at *2). Accordingly, “‘the more

relevant the objective medical evidence and supporting explanations presented and the more

consistent with evidence from other sources, the more persuasive a medical opinion or prior

finding.’” Id.

        “The ALJ may but is not required to explain how other factors were considered,”

including (1) the “relationship with the claimant (length, purpose, and extent of treatment

relationship; frequency of examination),” (2) “whether there is an examining relationship,” (3)

specialization, and (4) “other factors, such as familiarity with other evidence in the claim file or

understanding of the Social Security disability program’s policies and evidentiary requirements.”

Id. The ALJ is, however, “required to explain ‘how they considered other secondary medical

factors [if] they find that two or more medical opinions about the same issue are equally

supported and consistent with the record but not identical,’” and courts “must ‘continue to

consider whether the ALJ’s analysis has the support of substantial evidence.’” Id. (citations

omitted).3



        3
         The Commissioner argues that the new regulations “govern here . . . and supersede prior
case law that conflicts with them,” and that “the Court should not rely on any case law applying
the old scheme.” (Def.’s Br. at 5, 7.) The Commissioner is referring to case law that relied on the
old regulations “describing a hierarchal value for opinions based on the doctor’s relationship
with the claimant,” and “demanding heightened rationale to justify rejecting a treating or
PAGE 6 – OPINION AND ORDER
         Case 1:20-cv-01398-SB          Document 17        Filed 08/11/21      Page 7 of 17




II.    ANALYSIS

       A.      Dr. Shields

               1.      Dr. Shields’s Opinion

       Plaintiff presented for a psychological evaluation with Dr. Shields on April 24, 2019.

(Tr. 1728-33.) Dr. Shields noted that he reviewed some of Plaintiff’s mental health and addiction

treatment records from 2017 and 2018 and an index of independence in activities of daily living,

and he conducted a clinical interview and mental status examination. (Tr. 1728.) Dr. Shields also

noted that Plaintiff reported that she was fired from her last job in December 2018 because her

“‘drinking outside of the job was interfering with [her] job’”; she went to rehabilitation in 2017

after receiving a trespassing ticket for breaking into her old house; she has a history of outpatient

mental health counseling and “a history of being placed on an inpatient psychiatric hold in 2013

secondary to a suicidal gesture”; she first attended inpatient chemical dependency treatment in

1999 before returning in 2017; and she attends Alcoholics Anonymous meetings. (Tr. 1729; see

also Tr. 163, the amended onset date of December 18, 2016 is based on when Plaintiff “stopped

working”).

       Dr. Shields also observed that Plaintiff cited her “need to work on getting [her] physical

ability and . . . mental [health] back” as barriers that are preventing her from working, and

Plaintiff reported that she was “‘feeling pretty good, for the most part’ but . . . never feel[s]

great” from a physical standpoint, her “depression ‘is basically under control’ with her current

examining medical source’s opinion[.]” (Def.’s Br. at 4.) Consistent with its prior decision
addressing this issue, the Court will consider whether the ALJ adequately addressed the
persuasiveness, including the supportability and consistency, of Drs. Shields’s and
Archambault’s opinions, because “[t]he Ninth Circuit has not yet addressed whether or how the
new regulations alter the standards set forth in prior cases for rejecting a medical opinion,” and
“the new regulations still require the ALJ to explain [his] reasoning for discounting a medical
opinion . . . to allow for meaningful judicial review.” Robert S., 2021 WL 1214518, at *4
(citations omitted).

PAGE 7 – OPINION AND ORDER
         Case 1:20-cv-01398-SB          Document 17        Filed 08/11/21      Page 8 of 17




medication,” her depression “has been under control since her psychiatrist prescribed Abilify in

August of 2018,” her medications have “effectively quashed her panic attacks,” and she “last

experienced a full-blow panic attack ‘probably before [she] went to rehab’ in July of 2017.”

(Tr. 1730-31.)

        In terms of diagnostic impressions, Dr. Shields determined that Plaintiff suffers from,

among other things, major depressive and panic disorders that are “well controlled on

medication,” alcohol use disorder that is in “sustained full-remission since July of 2017,” and a

somatic symptom disorder. (Tr. 1732-33.) Dr. Shields also determined that (1) Plaintiff appeared

capable of “understanding, remembering, and carrying out both simple[] and detailed[]

instructions”; (2) Plaintiff performed “below expectations on a measure of concentration . . . ,

which may be due a combination of both [her status post] chemotherapy and active pain-related

distractibility”; (3) Plaintiff is “likely to have some difficulty sustaining concentration on tasks

over extended periods of time”; (4) there was “no indications of significant social dysfunction”;

(5) persistence and pace are “expected to be mildly impaired by [Plaintiff’s] distractibility”; and

(6) Plaintiff’s reports suggest that she “may have some difficulties tolerating the pressures of

full-time [work].” (Tr. 1732.)

        On April 28, 2019, Dr. Shields completed a medical source statement based on his April

24, 2019 evaluation of Plaintiff. (Tr. 1736-38.) In his medical source statement, Dr. Shields

opined that Plaintiff suffers from (1) no limitation (i.e., “[a]ble to function in [the] area

independently, appropriately, effectively, and on a sustained basis”) in her ability to interact

appropriately with the public, supervisors, and coworkers; and (2) a “[m]ild” limitation (i.e.,

“[f]unctioning in [the] area independently, appropriately, effectively, and on a sustained basis is

slightly limited”) in her ability to “respond appropriately to usual work situations and to changes



PAGE 8 – OPINION AND ORDER
         Case 1:20-cv-01398-SB          Document 17        Filed 08/11/21      Page 9 of 17




to a routine work setting,” understand and remember simple instructions, carry out simple

instructions, make judgments on simple work-related decisions, understand and remember

complex instructions, carry out complex instructions, and make judgments on complex work-

related decisions. (Tr. 1736-37.) Notably, when asked to identify factors (i.e., medical signs,

laboratory findings, diagnoses, prescribed treatment and response, prognosis, etc.) that supported

his assessment regarding mild limitations in the ability to understand, remember, and carry out

simple and complex instructions, Dr. Shields stated that Plaintiff’s “pain-related distractibility

could make it difficult for her to sustain concentration on tasks over extended periods of time.”

(Tr. 1736.)

                2.      The ALJ’s Decision

        The ALJ determined that Dr. Shields’s opinion was “well supported by his observation

that the claimant attends Alcoholics Anonymous meetings [and] reported her depression as

‘basically under control’ since August 2018, and her panic attacks have been effectively quashed

on medication since before she went into rehab in July 2017.” (Tr. 26.) The ALJ also determined

that Dr. Shields’s opinion was “supported by the claimant’s statements in her Function Report,

and mental status exams of record[.]” (Tr. 26, citing Tr. 507-14, 1370-71.) Furthermore, the ALJ

emphasized that Dr. Shields’s “[m]ental status exam was grossly normal[.]” (Tr. 26, citing

Tr. 1728-35.)

        Plaintiff argues that the ALJ erred in assessing Dr. Shields’s opinion because the ALJ

found that Dr. Shields’s opinion was “well supported” but he “did not consider and adopt

[Dr. Shields’s] opinion that pain-related distractibility could make it difficult for Plaintiff to

sustain concentration on tasks over extended periods of time.” (Pl.’s Opening Br. at 9.) Plaintiff

argues that this error was harmful because the RFC and VE hypothetical did not include all of



PAGE 9 – OPINION AND ORDER
           Case 1:20-cv-01398-SB        Document 17       Filed 08/11/21     Page 10 of 17




her limitations. (See Pl.’s Opening Br. at 10, Plaintiff asserts that her RFC and VE hypothetical

are incomplete).

          The Commissioner responds that Plaintiff’s argument “ignores the fact that although

Dr. Shields found Plaintiff was ‘likely to have some difficulty sustaining concentration on tasks

over extended periods of time’ due to her ‘pain-related distractibility,’ he expected this impact to

be only ‘mild[].’” (Def.’s Br. at 11, quoting Tr. 1732.) Plaintiff disagrees and maintains that

Dr. Shields “observed that her mental performance was more than mildly impacted by the

combination of chemotherapy and pain-related distractibility.” (Pl.’s Reply Br. at 4) (emphasis

added).

          As explained below, the Court concludes that any alleged error the ALJ committed in

assessing Dr. Shields’s opinion was harmless because it was inconsequential to the ultimate

nondisability determination. See Wilson v. Saul, --- F. App’x --- , 2021 WL 2182122, at *2 (9th

Cir. May 28, 2021) (“‘Even when [an] ALJ commits legal error, [a court must] uphold the

decision where that error is harmless, meaning that it is inconsequential to the ultimate

nondisability determination[.]’” (quoting Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir.

2015))).

          Notably, in this appeal, Plaintiff does not challenge the ALJ’s treatment of the opinions

of the state agency psychologists, both of whom reviewed Plaintiff’s medical records and

determined that Plaintiff was not disabled and suffers from only “[m]ild” limitations in

concentration, persistence, and pace. (See Tr. 204-06, April 4, 2018, Sergiy Barsukov, Psy.D.

(“Dr. Barsukov”), a non-examining state agency medical consultant, reviewed Plaintiff’s medical

records and determined that Plaintiff only suffers from “mild” limitations in her ability to

“[c]oncentrate, persist, or maintain pace”; Tr. 275-77, July 11, 2018, Bill Hennings, Ph.D., a



PAGE 10 – OPINION AND ORDER
        Case 1:20-cv-01398-SB          Document 17       Filed 08/11/21      Page 11 of 17




non-examining state agency medical consultant, reviewed Plaintiff’s medical records and agreed

with Dr. Barsukov’s finding that Plaintiff only suffers from “mild” limitations in her ability to

“[c]oncentrate, persist, or maintain pace”). Thus, any error is inconsequential to the ultimate

nondisability determination because the ALJ found only mild limitations in concentration,

persistence, and pace and formulated an RFC (and VE hypothetical derived therefrom) that was

supported by, and grounded in, these other psychologists’ opinions. (See Tr. 25-26, the ALJ

provided several unchallenged reasons in support of finding that the state agency medical

consultants’ opinions were “persuasive,” and the ALJ noted that Plaintiff’s RFC was supported

by, and “grounded in,” the state agency medical consultants’ opinions described above; Tr. 19,

the ALJ found only a “mild limitation” in Plaintiff’s concentration, persistence, and pace).

Accordingly, even if Plaintiff is correct in asserting that Dr. Shields “observed that her mental

performance was more than mildly impacted,” the ALJ’s contrary findings remain unchallenged

on appeal and thus the alleged error would not impact the ultimate nondisability determination.

       In addition, Plaintiff does not challenge the ALJ’s discounting of her testimony regarding

her physical impairments, chronic pain, and difficulties maintaining her attention and

concentration. (See Tr. 21-25, the ALJ provided several unchallenged reasons for discounting

Plaintiff’s testimony, including her testimony about pain and how her impairments impact her

“concentration and focus”). That is noteworthy because this discounted evidence is the primary

evidence that would support formulating a more restrictive RFC.4 This further supports the

conclusion that any alleged error would not impact the ultimate nondisability determination.

       Furthermore, even assuming pain-related distractibility could make it difficult for

Plaintiff to sustain concentration on tasks over extended periods of time, Plaintiff fails

       4
        As discussed below, the ALJ did not commit harmful error in discounting
Dr. Archambault’s opinion.

PAGE 11 – OPINION AND ORDER
        Case 1:20-cv-01398-SB          Document 17       Filed 08/11/21      Page 12 of 17




adequately to address why such a limitation could not be accommodated by normal breaks. See

Capps v. Berryhill, No. 17-cv-02438, 2018 WL 4616018, at *5 (D. Md. Sept. 26, 2018)

(explaining that “the normal 8-hour workday already includes breaks approximately every two

(2) hours”). Plaintiff also fails to explain how her inability to sustain concentration on tasks

would cause her to be off-task more than ten percent of the workday or miss more than one day

of work per month. (See Pl.’s Opening Br. at 10; Pl’s Reply Br. at 4; Tr. 186-87, noting that the

VE testified that the hypothetical worker could not be off-task more than ten percent of the time,

or miss two or more days of work a month on a regular basis, if she wanted to perform the jobs

identified as suitable, and asserting that the ALJ’s alleged error was harmful given the VE’s

testimony about time off-task and because the RFC did not include all of her limitations). Indeed,

none of the evidence the ALJ found persuasive suggests that Plaintiff’s limitations in

maintaining concentration would result in her being off-task more than ten percent of the time.

       Finally, the Court notes that although Dr. Shields stated that pain-related distractibility

could impact Plaintiff’s ability to sustain concentration on tasks over extended periods of time

and his diagnostic impressions included a “[s]omatic symptom disorder . . . with [a] predominant

[focus on] pain,” Dr. Shields also stated that a “psychologist is not qualified to comment on [a]

claimant’s physical health,” Plaintiff’s “physical problems . . . should be determined through

medical evaluation,” Plaintiff’s “physical complaints” are “beyond the scope of this

psychodiagnostic evaluation,” and Plaintiff “describe[d] significant limitations due to her

somatic pain and multiple medical issues, which are issues that will require medical review.”

(Tr. 1732-33, 1736.) Given these statements and the ALJ’s unchallenged reasons for discounting

Plaintiff’s testimony, the ALJ’s failure to account for the portion of Dr. Shields’s opinion

dependent on Plaintiff’s physical impairments and self-reports of pain was not unreasonable.



PAGE 12 – OPINION AND ORDER
        Case 1:20-cv-01398-SB          Document 17       Filed 08/11/21      Page 13 of 17




       For these reasons, the ALJ did not commit harmful error in evaluating Dr. Shields’s

opinion.

       B.      Dr. Archambault

               1.      Dr. Archambault’s Opinion

       Plaintiff presented for a psychological evaluation with Dr. Archambault on April 8, 2019.

(Tr. 1743-51.) As part of his evaluation, Dr. Archambault reviewed some of Plaintiff’s medical

records and conducted a clinical interview and mental status examination. (Tr. 1743-47.) During

the interview, Plaintiff reported that she suffers from depression, posttraumatic stress disorder

(“PTSD”), bipolar disorder, and “significant anxiety”; her symptoms include crying spells, poor

motivation, loss of interest in activities, isolating in her home, suicidal thoughts, hypervigilance,

and fatigue; she has “been hospitalized 3-4 times in the last seven years,” including three

hospitalizations due to “a nervous breakdown or decompensation” and one due to “a suicide

attempt”; and she has suffered from physical, emotional, and sexual abuse. (Tr. 1743-44.)

Plaintiff also reported that she served as the director of a museum but was “laid off due to a lack

of funding”; she had “a problem with alcohol in the past” but stopped drinking in 2017; and she

struggled after her husband passed away in 2011 and she was diagnosed with cancer. (Tr. 1744-

45.)

       Dr. Archambault noted that Plaintiff had “significant difficulty concentrating during the

evaluation” and “[r]epetition was required”; Plaintiff stated that “her mood is more positive now

that she is on medication”; Plaintiff could recall only one of three objects after a five-minute

delay; and Plaintiff was “able to correctly serially subtract 7 from 100,” “correctly execute a

four-step command,” and “spell the word WORLD correctly, both forward and backwards.”

(Tr. 1745, 1748.) Dr. Archambault also emphasized that Plaintiff “does report that she has

noticed significant improvement now that she is on medication”; Plaintiff’s evaluation was

PAGE 13 – OPINION AND ORDER
        Case 1:20-cv-01398-SB           Document 17        Filed 08/11/21       Page 14 of 17




“limited in scope and based upon a single time-limited session”; Plaintiff’s condition was

“considered to be treatable,” as Plaintiff would likely experience “some symptom relief and

partial recovery over the next 12 months” with “appropriate treatment”; Plaintiff’s mood disorder

questionnaire was “positive for bipolar disorder”; and Plaintiff is in “a higher than normal risk

category for self-harm” based on, among other things, her PTSD and bipolar disorder diagnoses,

“current serious medical condition” and treatment, recent suicidal ideation, and history of

substance abuse, “six suicide attempts with hospitalization,” and “sexual, physical and emotional

abuse.” (Tr. 1749.)

        Additionally, Dr. Archambault offered several “diagnostic clinical impressions and

[impairment-related] considerations[.]” (Tr. 1749.) His impressions and considerations included,

among other things, that Plaintiff would have difficulty performing detailed and complex tasks;

accepting instructions from a supervisor; interacting with coworkers and the public; “performing

work activities on a consistent basis, without special or additional instructions”; “maintaining

regular attendance and completing a normal workday/workweek, without interruption from a

psychiatric condition”; and “dealing with the usual stress encountered in the workplace.”

(Tr. 1749-50.)

        On May 6, 2019, Dr. Archambault completed a medical source statement based on his

April 8, 2019 evaluation of Plaintiff. (Tr. 1740-42.) In his medical source statement,

Dr. Archambault opined that Plaintiff suffers from (1) an “[e]xtreme” limitation (i.e., a “major

limitation” that reflects “no useful ability to function in [the] area”) in her ability to “make

judgments on complex work-related decisions”; and (2) a “[m]arked” limitation (i.e., “serious

limitation” that reflects “a substantial loss in the ability to effectively function”) in her ability to

carry out complex instructions, “respond appropriately to usual work situations and to changes in



PAGE 14 – OPINION AND ORDER
        Case 1:20-cv-01398-SB         Document 17       Filed 08/11/21     Page 15 of 17




a routine work setting,” and interact appropriately with the public, supervisors, and coworkers.

(Tr. 1740-41.)

                 2.    The ALJ’s Decision

       The ALJ determined that Dr. Archambault’s opinion was “not persuasive”:

       This opinion is not persuasive. To begin with, the claimant provided limited
       information as to [the] extent of her history of alcohol dependence to
       [Dr. Archambault], and it is unclear what records [Dr. Archambault] reviewed.
       While Dr. Shields[] noted [that] the claimant had not been psychiatrically
       hospitalized since 2013, [Dr. Archambault] notes vaguely that [the claimant] was
       hospitalized for a nervous breakdown sometime in the last seven years. Further,
       [Dr. Archambault’s] opinion appears excessive in light of the record as a whole,
       including mental status exams by examiners and the claimant’s counselors at
       Options[.]

(Tr. 26, citing Tr. 1015-83, 1365, 1370-71, 1374-75, 1378, 1560.) Contrary to Plaintiff’s

argument, the ALJ did not commit harmful error in discounting Dr. Archambault’s opinion.

       Plaintiff does not offer any specific challenge to the ALJ’s finding that

Dr. Archambault’s opinion was not persuasive on the ground that Plaintiff provided him with

“limited information” about the severity of her past abuse of alcohol. (See Pl.’s Reply Br. at 5-7,

noting that the Commissioner argued that the ALJ appropriately discounted Dr. Archambault’s

opinion based on his limited knowledge about the “severity” of Plaintiff’s “past alcohol abuse,”

but failing to offer any specific argument or explanation as to why it was inappropriate for the

ALJ to do so). In the Court’s view, it was appropriate for the ALJ to find Dr. Archambault’s

opinion not persuasive given the limited (and apparently inaccurate) information Plaintiff

provided Dr. Archambault about her past alcohol abuse. (Compare Tr. 1745, April 8, 2019,

Dr. Archambault asked about Plaintiff’s employment history and history of substance abuse and

Plaintiff reported that “her last employment” was as the executive director of a museum, the

museum “laid [her] off due to a lack of funding” and “[a]round that same time, she . . . went into

rehab,” and she “had a problem with alcohol in the past . . . [but] has not [drank] since 2017,”

PAGE 15 – OPINION AND ORDER
        Case 1:20-cv-01398-SB           Document 17        Filed 08/11/21      Page 16 of 17




with Tr. 1729, April 24, 2019, Plaintiff informed Dr. Shields that she worked at the museum

between 2005 and December 2011, she lost her most recent job in 2016 “because of her

drinking,” which was “interfering with [her] job,” and she went through inpatient chemical

dependency treatment in 1999 and 2017, and Tr. 163, 165-66, Plaintiff amended her alleged

onset date to December 18, 2016 because that is when she “stopped working,” and reported to

the ALJ that she lost her last job in mid-December 2016 “due primarily to [her] depression” and

“[a]nxiety attacks,” not alcohol abuse or a lack of funding).5

        It was also appropriate for the ALJ to find Dr. Archambault’s opinion “excessive” in light

of the record as whole. To be sure, the ALJ explained in his decision that (1) Plaintiff informed

Dr. Shields that her primary impairments/the impairments that Plaintiff reported led to her most

recent termination (i.e., depression and anxiety attacks) were well controlled with medication

and/or effectively quashed; and (2) he found the state agency psychologists’ conflicting opinions

persuasive.

        In sum, the ALJ did not commit harmful error in discounting Dr. Archambault’s opinion.

See Gilliland v. Saul, 821 F. App’x 798, 799 (9th Cir. 2020) (noting that an ALJ’s errors are

harmless if the ALJ “provided at least one valid reason to discount [the] testimony”) (citation

omitted).



        5
          The Court also notes that Plaintiff’s daughter-in-law completed a third-party adult
function report in February 2018, i.e., during the alleged period of disability. (Tr. 485-92.)
Plaintiff’s daughter-in-law provided these reports about Plaintiff’s alcohol abuse: “[Plaintiff]
binge drinks, drinking alcohol several weeks at a time with no breaks during the day—which
causes her to be unfit for any job on a regular basis. . . . [Plaintiff] is unfit to spend time with her
grandchildren alone. I have never personally witnessed an addiction problem so severe as
[Plaintiff’s].” (Tr. 485, 492.) During the administrative hearing, the ALJ asked Plaintiff about
this February 2018 function report and Plaintiff testified that she “think[s]” her daughter-in-law
was referring to the “past when she filled the form out” and not “looking at the present.”
(Tr. 164.)

PAGE 16 – OPINION AND ORDER
        Case 1:20-cv-01398-SB         Document 17       Filed 08/11/21     Page 17 of 17




                                         CONCLUSION

       Based on the foregoing reasons, the Court AFFIRMS the Commissioner’s decision

because it is free of harmful legal error and supported by substantial evidence in the record.

       IT IS SO ORDERED.

       DATED this 11th day of August, 2021.


                                                     HON. STACIE F. BECKERMAN
                                                     United States Magistrate Judge




PAGE 17 – OPINION AND ORDER
